Citation Nr: 1337853	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  10-02 239	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from February 1971 to February 1973.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied reopening of a final disallowed claim for service connection for diabetes mellitus, and that denied service connection for degenerative disk disease of the thoracolumbar spine.  

The RO in December 2009 reopened the claim for service connection for diabetes mellitus.  

In October 2011 the Veteran testified in support of his appealed claims before the undersigned Veterans Law Judge at a videoconference hearing conducted between the RO and the Board Central Office.  

The Board reviewed the issue of reopening the claim for service connection for diabetes mellitus de novo in January 2012, reopened the claim, and then remanded the claim for additional development on the merits.  The Board also then remanded a then-appealed claim for service connection for degenerative disk disease of the thoracolumbar spine.  The RO by a January 2013 decision granted service connection for degenerative disk disease of the thoracolumbar spine as well as service connection for radiculopathy in the right lower extremity.  The claim for service connection for diabetes mellitus returned to the Board for further review.  



FINDINGS OF FACT

1.	The Veteran in this case served on active duty from February 1971 to February 1973.

2.	On October 16, 2013, the Board was notified by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, that the appellant died in August 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Veteran. App. 330, 333-34 (1997); Landicho v. Brown, 7 Veteran. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


